Title: To Thomas Jefferson from James W. Wallace, 16 June 1804
From: Wallace, James Westwood
To: Jefferson, Thomas


          
            Sir/
            Fauqr. before 16 June 1804
          
          I send you an Indian Pipe found last summer in Kentucky with a petrified fish. the Fish should have accompanied the pipe but is unfortunately broken. with best wishes for your health and happiness. I am Sir 
          respectfully &c
          
            James W. Wallace 
          
         